                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               WESTERN DIVISION

ELIZABETH SAWYER                                                                     PLAINTIFF

VERSUS                                            CIVIL ACTION NO. 5:18-cv-110-DCB-MTP

CLEMENT CAMPBELL, et al.                                                          DEFENDANTS

                             ORDER CONSOLIDATING CASES

       THIS MATTER is before the Court on Plaintiff’s Unopposed Motion to Consolidate

Related Cases [4]. After considering the Motion and the applicable law, the Court finds that the

Motion should be granted.

       Plaintiff requests that this matter be consolidated with the related action styled Jonathan

Sawyer v. Clement Campbell, et al., Civil Action No. 5:18-cv-69-DCB-JCG. These two lawsuits

arise out of the same incident. The Plaintiffs in each case are suing over the same accident that

occurred on February 18, 2018 when they were riding in a vehicle driven by Defendant

Campbell and allegedly owned by Defendant Magnolia Bluffs Casino.

       Plaintiff moves to consolidate these actions under Federal Rule of Civil Procedure 42

which allows a court to consolidate matters that involve a common question of law or fact. “The

Court has broad discretion in determining whether and to what extent to consolidate cases.”

Achari v. Signal Int’l, LLC, 2013 WL 5705660, at *2 (S.D. Miss. Oct. 18, 2013). These two

cases involve essentially the same defendants, the same incident, and the same legal questions.

The Motion is not opposed by any party. Consolidation of the two cases is appropriate.

       The above-styled case will be consolidated with Jonathan Sawyer v. Clement Campbell,

et al., Civil Action No. 5:18-cv-69-DCB-JCG for all purposes. As Jonathan Sawyer v. Clement




                                                1
Campbell was filed first and bears the lowest docket number, all future filings shall be made in

that case. 1

        IT IS, THEREFORE, ORDERED that Plaintiff’s Motion to Consolidate Cases [4] is

GRANTED.

        SO ORDERED this the 14th day of November, 2018.
                                                s/Michael T. Parker
                                                United States Magistrate Judge




        1
          Under U. L. Civ. R. 42, this Motion may be addressed by the Magistrate Judge in the action
bearing the lowest docket number. However, the Motion to Consolidate was not filed in the lowest
numbered case. The Magistrate Judges in each of these two cases have conferred and, like the parties,
agree that consolidation is appropriate.

                                                   2
